                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                              CASE NO. 3:18-CV-237-DCK

 LATASHA EL,                                            )
                                                        )
                  Plaintiff,                            )
                                                        )
     v.                                                 )      ORDER
                                                        )
 ANDREW SAUL,                                           )
 Commissioner of Social Security,                       )
                                                        )
                  Defendant.                            )
                                                        )

          THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Motion For Attorney Fees

Under § 406(b) Of The Social Security Act” (Document No. 21) filed February 2, 2021. The

parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and

immediate review is appropriate. Having carefully considered the motion and the record, the

undersigned will grant the motion.

          By the instant motion, Plaintiff seeks an Order directing that the Commissioner of Social

Security should pay the sum of $18,000.00 for attorney fees, representing less than 25% of

Plaintiff’s accrued back benefits, to be paid from Plaintiff’s back benefits pursuant to § 406(b) of

the Social Security Act. (Document No. 21). Plaintiff’s counsel notes that she achieved an award

of “over $120,000.00 in back benefits as well as ongoing benefits” for her client. (Document No.

21, p. 2).

          Defendant has filed a response stating that he “neither supports nor opposes Plaintiff’s

counsel’s request for fees.” (Document No. 22, p. 1).

          The undersigned finds Plaintiff’s motion, arguments, and legal authority to be persuasive.




             Case 3:18-cv-00237-DCK Document 23 Filed 04/06/21 Page 1 of 2
       IT IS, THEREFORE, ORDERED that “Plaintiff’s Motion For Attorney Fees Under §

406(b) Of The Social Security Act” (Document No. 21) is GRANTED. The Commissioner of

Social Security shall pay to Plaintiff’s counsel, Charlotte W. Hall, the sum of $18,000.00, sent to

her office at P.O. Box 58129, Raleigh, North Carolina 27658, and then Plaintiff’s counsel shall

pay to Plaintiff the sum of $8,000.00, and upon the payment of such sums, this case is dismissed

with prejudice.

       SO ORDERED.



                             Signed: April 5, 2021




                                                     2
         Case 3:18-cv-00237-DCK Document 23 Filed 04/06/21 Page 2 of 2
